DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
 
Summary
Receipt of Applicant’s remarks and amended claims filed on January 7, 2021 is acknowledged. Claims 1-13 and 17-20 are pending in this application.  No claims have been amended. Claims 14-16 cancelled. Claims 18-20 are new. All pending claims are under examination in this application.  Due to time constraints, the Examiner was unable to contact the Geoffrey Zelley prior to this office action. After reviewing this office action, Applicant is invited to contact the Examiner if an interview is desired. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 6-8, 10-11, and 17 under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) has been withdrawn in view of Applicant’s arguments regarding no indication of a starting point to optimize percentages of components. 
The rejection of claims 1, 8, 11, and 17 under 35 U.S.C. 103 as being unpatentable over Lahiji et al. (A patchless dissolving microneedle delivery system enabling rapid and efficient transdermal drug delivery, Scientific Reports, 21 January 2015) has been withdrawn in view of Applicant’s arguments regarding no indication of a starting point to optimize percentages of components. 
 The rejection of claims 1-2, 8, 11, 13, and 17 under 35 U.S.C. 103 as being unpatentable over Kim et al. (Microneedles for drug and vaccine delivery, Adv. Drug Delivery Rev, 2012 Nov; 64(14): 1547-1568) has been withdrawn in view of Applicant’s arguments regarding no indication of a starting point to optimize percentages of components. 
The rejection of claims 1-3, 6-8, 10-11, and 17 under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Thakur et al. (Rapidly dissolving polymeric microneedles for minimally invasive intraocular drug delivery, Drug Delivery and Translational Research 6, 800-815 (2016)) has been withdrawn in view of Applicant’s arguments regarding no indication of a starting point to optimize percentages of components. 
The rejection of claims 1-2, 8, 11-13, and 17 under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Sutter et al. (US 2005/0245594), as evidenced by Pandey et al. (Current Advancement in Transdermal 
The rejection of claims 1-2, 4, 6-9, 11, and 17 under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of McGrath et al. (Production of dissolvable microneedles using an atomized spray process: Effect of microneedle composition on skin penetration, European Journal of Pharmaceutics and Biopharmaceutics 86 (2014) 200-211) has been withdrawn in view of Applicant’s arguments regarding no indication of a starting point to optimize percentages of components. 
The rejection of claims 1-2, 5-8, 10-11, and 17 under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Wolter et al. (US 8,900,180) has been withdrawn in view of Applicant’s arguments regarding no indication of a starting point to optimize percentages of components. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135). 
Kwon discloses a dissolving solid solution perforator (SSP) patch used to penetrate the epithelium layer of the oral cavity and to deliver the antimigraine drug into blood vessels in a submucosa layer (abstract).  It is noted that SSP’s are microneedles. 
The dissolving SSP patch may contain active ingredients such as triptans (paragraph 0013), which are common antimigraine drugs. 
The SSP patches may be fabricated using polymer materials including polyvinylpyrrolidone (PVP), polyethylene glycol (PEG), polyethylene oxide (PEG), polyvinyl alcohol (PVA), cellulose, hydroxypropyl cellulose (HPC), hydroxyethyl cellulose (HEC), hydroxypropyl methylcellulose (HPMC), pectin, dextrin, mono-and polysaccharide, sodium carboxymethyl cellulose (Na-CMC), polyalcohol, gelatin, gum arabic, cellulose gum, alginate, chitosan cyclodextrin, Carbopol and other biopolymers (paragraph 0074), which are water soluble polymers. 
Sumatriptan is disclosed as the anti-migraine active agent (paragraph 0061), which is a macromolecular compound.

The SSP patch completely dissolved (paragraph 0047). 
It is noted claim 1 recites “less than 2 wt. %...” of a humectant/softener and a surfactant. 0% of a humectant/softener and/or a surfactant read on the recited limitations. 
Regarding claim 2, as noted above, the polymer matrix materials include PVP (paragraph 0074). 
Regarding claims 4-5, as noted above, instant claim 1 does not require the use of a humectant or surfactant. 
Regarding claims 6-7, as noted above, sumatriptan is disclosed as an anti-migraine active agent (paragraph 0061).  It is noted that sumatriptan is hydrophilic. 
Kwon does not disclose the percentages of the polymer and active agent with respect to the liquid polymer composition.
Bediz discloses dissolvable microneedle arrays comprising a range of biocompatible polymers including polyvinylpyrrolidone (PVP). Bioactive agents are additionally included in the dissolvable matrix material (page 3). 
PVP is added at the amount of 25 wt. % (page 6); which is within the range disclosed in claims 1 and 8. 
Regarding claim 20, Applicant’s attention is directed to MPEP 2144.04 which recites in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative .
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize and adjust the percentage of water soluble polymer and macromolecular compound with the SSP to prepare a device capable of penetrating the skin and dissolving  while delivering the active agent of the composition to treat migraine headaches because the determination of a specific percentage having the optimum therapeutic effect is well within the level of one having ordinary skill in the art, and the artisan would be motivated to determine optimum amounts to get the maximum effect of the active compounds.  Therefore, the invention as Whole has been prima face obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-2, 8, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Microneedles for drug and vaccine delivery, Adv. Drug Delivery Rev, 2012 Nov; 64(14): 1547-1568) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135). 
Kim discloses microneedles which are polymer microneedles that encapsulate drug and fully dissolve in the skin (abstract). 
The microneedles can be made completely out of water soluble polymer (2 Fabrication of Microneedles). 
Dissolving microneedle have been fabricated using micro molds filled by solvent casting, filled with a polymer melt allowed to solidify in the mold, and in-situ polymerization of liquid monomer in the mold (2.3 Dissolving microneedles). 

Drugs including human growth hormone, erythropoietin, and insulin are disclosed (2.3.2 Dissolving microneedle formulation and designs), for example (macromolecular compounds). 
It is noted claim 1 recites “less than 2 wt. %...” of a humectant/softener and a surfactant.  Therefore, 0% of a humectant/softener and/or a surfactant read on the recited limitations. 
Regarding claim 2, as noted above, PVP is disclosed as a suitable polymer material. 
Kim does not disclose the percentages of the polymer and active agent with respect to the liquid polymer composition.
Bediz discloses dissolvable microneedle arrays comprising a range of biocompatible polymers including polyvinylpyrrolidone (PVP). Bioactive agents are additionally included in the dissolvable matrix material (page 3). 
PVP is added at the amount of 25 wt. % (page 6); which is within the range disclosed in claim 1. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the percentage of water soluble polymer and macromolecular compound with the microneedles to prepare a device capable of penetrating the skin and dissolving  while delivering the active agent of the composition because the determination of a specific percentage having the optimum therapeutic effect is well within the level of one having ordinary skill in the art, and the artisan .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues: 
*the claimed microneedle array having the polymer composition recited produced a superior result as reported in the specification. Applicant points to paragraph 0071 as support for unexpected/superior results. 
It is noted that the device data in paragraph 0071 is for the microneedle array prepared in paragraphs 0053-0059. However, this formulations are prepared according to Table 1 in paragraph 0056 which is not in scope with the instant claims. Applicant incorrectly states that a humectant and a surfactant are required components of the composition. As noted above, claim 1 recites “less than 2 wt. %...” of a humectant/softener and a surfactant. Therefore, 0% of a humectant/softener and/or a surfactant read on the recited limitations.  There is nothing of record to show the microneedles would possess the same functional properties as those argued. 

Claims 1-3, 4-8, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135) and further in view of Thakur et al. (Rapidly . 
The teachings of Kwon and Bediz are disclosed above. 
Kwon and Bediz does not disclose the molecular weight of the PVP. 
Thakur discloses the preparation of microneedles having various molecular weight PVP’s. PVP K30 which has a molecular weight of 40000 (materials). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invent8ion to have used any of the disclosed PVP molecular weights since they are disclosed as acceptable alternatives for the preparation of microneedles. 

Claims 1-2, 4-8, 11-13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135) and further in view of Sutter et al. (US 2005/0245594), as evidenced by Pandey et al. (Current Advancement in Transdermal Biosensing and Targeted Drug Delivery, Sensors 2019, 19, 1028)
The teachings of Kwon and Bediz are discussed above. 
Kwon and Bediz does not disclose the use of a power supply, cathode and anode. 
Sutter discloses a device for delivery of therapeutically and/or prophylactically effective amounts of agents for management of pain, particularly anti-migraine agents, particularly triptan compounds (abstract). Microneedle administration of sumatripan is disclosed (paragraph 0061). Additives and carriers can be used in the formulation (paragraph 0130, 0132), including emulsifiers and surfactants. 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the piezoelectric delivery in order provide direct delivery to targeted locations within the dermal space. 

Claims 1-2, 4-9, 11, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135) and further in view of Dillon et al. (Formulation and characterization of dissolving microneedles for delivery of therapeutic peptides, International Journal of Pharmaceutics, 526(2017)125-136). 
The teachings of Kwon and Bediz are discussed above. 
Kwon and Bediz do not disclose the use of glycerol (humectant/softener), in an amount of 0.5-1.5 wt. %. 
Dillon disclose the preparation of dissolvable microneedles comprising PVP and glycerol (2.1 Materials). 
Formulations were prepared using either 1% or 2% glycerol (3.1 MN formulation; Table 1). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have added glycerol to the microneedle formulation of Kwon and Bediz  in order to facilitate a greater uptake of water into the polymer matrix, resulting in a more rapid disintegration time in an aqueous environment (3.2 . 

Claims 1-2, 4-9, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135) and further in view of Dillon et al. (Formulation and characterization of dissolving microneedles for delivery of therapeutic peptides, International Journal of Pharmaceutics, 526(2017)125-136) and Thakur et al. (Rapidly dissolving polymeric microneedles for minimally invasive intraocular drug delivery, Drug Delivery and Translational Research 6, 800-815 (2016)). 
The teachings of Kwon, Bediz, and Dillon are disclosed above. 
Kwon, Bediz, and Dillon does not disclose the molecular weight of the PVP. 
Thakur discloses the preparation of microneedles having various molecular weight PVP’s. PVP K30 which has a molecular weight of 40000 (materials). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invent8ion to have used any of the disclosed PVP molecular weights since they are disclosed as acceptable alternatives for the preparation of microneedles. 

Claims 1-2, 4-8, 10-11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Bediz et al. (Dissolvable Microneedle arrays for Intradermal Delivery of Biologics: Fabrication and Application, Pharm Res. 2014 Jan; 31(1):117-135) and further in view of Allen et al. (Dissolvable . 
The teachings of Kwon and Bediz are discussed above.
Kwon and Bediz do not disclose the inclusion of a surfactant in the amount of 0.05 to 1.0 wt. %. 
Allen discloses dissolvable microneedle patches.   Allen discloses the inclusion of a surfactant, polysorbate 80.  Applicant’s attention is directed to Table 1 which discloses Examples having 0.05-0.1% Tween (polysorbate 80). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to include a surfactant in the formulation of Kwon and Bediz in order to reduce the formulation surface tension to facilitate drop formation and improve mold wetting. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615